
	
		III
		112th CONGRESS
		1st Session
		H. CON. RES. 94
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2011
			Received
		
		CONCURRENT RESOLUTION
		Directing the Clerk of the House of
		  Representatives to make corrections in the enrollment of H.R.
		  3672.
	
	
		That, in the enrollment of the bill (H.R.
			 3672) making appropriations for disaster relief requirements for the fiscal
			 year ending September 30, 2012, and for other purposes, the Clerk of the House
			 of Representatives shall make the following corrections:
			(1)In the heading for
			 title III, strike PROVISION and insert
			 PROVISIONS.
			(2)After section 301,
			 insert the following new section:
				
					302.(a)Across-The-Board
				rescissionThere is hereby
				rescinded an amount equal to 1.83 percent of—
							(1)the budget authority provided for fiscal
				year 2012 for any discretionary account in any fiscal year 2012 appropriation
				Act (except the Department of Defense Appropriations Act, 2012 and the Military
				Construction and Veterans Affairs and Related Agencies Appropriations Act,
				2012); and
							(2)the budget authority provided in any
				advance appropriation for fiscal year 2012 for any discretionary account (other
				than for the Department of Veterans Affairs) in any prior fiscal year
				appropriation Act.
							(b)Proportionate
				applicationAny rescission
				made by subsection (a) shall be applied proportionately—
							(1)to each discretionary account and each item
				of budget authority described in such subsection; and
							(2)within each such account and item, to each
				program, project, and activity (with programs, projects, and activities as
				delineated in the appropriation Act or accompanying reports for the relevant
				fiscal year covering such account or item, or for accounts and items not
				included in appropriation Acts, as delineated in the most recently submitted
				President's budget).
							(c)ExceptionsThe
				rescission in subsection (a) shall not apply to budget authority provided for
				fiscal year 2012 that is designated by the Congress as being for—
							(1)disaster relief pursuant to section
				251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985;
				or
							(2)Overseas Contingency Operations/Global War
				on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and
				Emergency Deficit Control Act of 1985.
							(d)Subsequent
				Appropriations LawsIn the
				case of any fiscal year 2012 appropriation law enacted after the enactment of
				this section, any rescission required by subsection (a) shall take effect
				immediately after the enactment of such law.
						(e)OMB
				reportNot later than 30 days
				after the date of the enactment of this Act, the Director of the Office of
				Management and Budget shall submit to the Committees on Appropriations of the
				House of Representatives and the Senate a report specifying the account and
				amount of each rescission made pursuant to subsection
				(a).
						.
			
	
		
			Passed the House of
			 Representatives December 16, 2011.
			Karen L. Haas,
			Clerk.
		
	
